Title: To Thomas Jefferson from Tobias Lear, 11 February 1792
From: Lear, Tobias
To: Jefferson, Thomas


          
            Saturday Morning 11t. Februay 92
          
          T. Lear has the honor to inform Mr. Jefferson that the President considers the 22d. day of this month as his birth day, having been born on the 11t. old Style.
          T. Lear further adds, that the President does not expect to See any Company today on the above occasion—and moreover, that the President’s birth day was last year noticed in this City on the 22d.—and T. L. has understood, in an indirect manner, from some of the Gentlemen of the City that the same day would be observed this year.
        